IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

VICTOR WILSON,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2668

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 6, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Victor Wilson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.